 In theMatter ofASSOCIATED SPRING CORPORATION'and.INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLE-MENT WORKERS OFAMERICA, LOCAL 712, C. I. 0.Case No. 1-R-1681.-Decided January 5, 1944Mr. S. R. Mink,of Bristol, Conn., for'the Company.Mr. Samuel E. Angoff,of Boston, Mass., andMr. Alexander Bene-vick, ofBristol, Conn., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalUnion,, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 712, C. I. 0.,, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Associated Spring Corporation,Bristol, Connecticut, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Robert E. Greene, Trial Examiner. Said hearing washeld at Bristol, Connecticut, on December 17, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAssociated Spring Corporation is a Delaware corporation operatingdivisions at Chicago, Illinois; Ann Arbor, Michigan; Corry, Penn-54 N. L. R. B., No. 42.332 ASSOCIATED SPRING CORPORATION333Sylvania; Detroit, Michigan; and Bristol, Connecticut.We are hereconcerned with three of its Bristol, Connecticut, divisions, namely,F.W. Manross & Son, Dunbar Brothers, and Wallace Barnes Com-pany.The Company purchases raw materials for use at its Bristoldivisions valued in excess of $1,000,000 annually, practically all ofwhich'are shipped to it from points outside the State of Connecticut.During 1943 the Company manufactured springs at its Bristol divi-sions valued in excess of $5,000,000, over 50 percent of which wasshipped to points outside the State of Connecticut. The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 712, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership `' employees' of the Company.III.THEQtESTION CONCERNING REPRESENTATIONDuring November 1943, the Union requested of the Company recog-nition as the exclusive collective bargaining representative of certainof its employees.The Company refused this request until such timeas the Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial, agreement with a stipulation of the parties,that all production and maintenance employees at the F. W. Manross& Son, Dunbar Brothers, and Wallace Barnes Company, divisionsof the Company, including shipping and receiving employees, set-upmen, and inspectors, but excluding employees at the Forestville Roll-ing Mill, executives, office and clerical employees at the main office andfactory offices, draftsmen and other technical employees, guards,'The Regional Director reported that the Union presented530 membership-applicationcardsA spotcheckof 10 percent of said cards against namesappearingon the Com-pany's pay roll ofNovember 18, 1943, showed that 52 of the 53 cards checked bore thenames of persons who appearon that pay roll.Thereare approximately1,590 employeesin the appropriate unit. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen,and all supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act..V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithAssociated SpringCorporation,Bristol, Connecticut,an election by secret ballot shall beconducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervision ofthe Regional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among the em-ployees in the unit found appropriate in Section IV, above, who Wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to deter-mine whether or not they desire to be represented by InternationalUnion,United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 712, affiliated with the Congress of Indus-trialOrganizations,for the purposes of collective bargaining.